                                            Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 1 of 30
JS 44 (Rev. 09119)                                                                 CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither re place nor supplement the filing and service of plead ings or other pape rs as req uired by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the C lerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUC TIONS ON NEXT PAGE OF THIS FORM.)

I . (a) PLAINTIFFS                        Carol Franzese                                                                DEFENDANTS The United States of America



       (b) County of Residence of First Listed Plaintiff                  _N_e_w_ L_o_n_d_o_n______                     County of Reside nce of First Listed Defendant                  _N_/A
                                                                                                                                                                                            ___________
                                       (EXCEPT IN U.S. PLA INTIFF CASES!                                                                                   (IN U.S. PLAINTIFF CASES ONLY;
                                                                                                                        J\:OTE:     IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVO LVED.


       (C)    Attorneys (Firm Name, Address. and Telephone N11111be1)                                                   A ttomeys ((( K11ow11J

 Maki Law, LLC, 467 Na u buc Avenue, Glastonbury CT 06033


II. BASIS OF JURISDICTION (Place an "X" i11011eBox011lvJ                                                  Ill. CITIZENSHIP OF PRINC IPAL PARTIES (Place""                                            "X" /11 One Box.for Plainriff
                                                                                                                   (For Di,·ersity Cases 011(1·1                                              and One Box for Defe11da11t)
0      I    U.S. Government                  0 3    Federal Question                                                                             PTF         DEF                                               PTF       DEF
              Plaintiff                               (US. Gorernment Not a Party)                            Citizen of This State              0: 1        0         Incorporated or Principal Place           O 4      0 4
                                                                                                                                                                         o f Business In This State

~ 2         U.S. Government                  0 4    Diversity                                                 Citizen of Another State           0 2         0     2   Incorporated and Principal Place          0 5      0 5
               Defenda nt                             (l11dica1e Ciri=e11ship of Parries /11 //em II//                                                                    of Business In Another State

                                                                                                                                                 0 3         0     3   Foreign Nation                            0 6      0 6

IV. NATURE OF SUIT (Pla!"ea11                         "X" /11 One Box On(v)                                                                                   Click here for: Nature of Suit Code Dcscri lions.

::J 11 0 Insurance                             PERSONAL INJURY                    PERSONAL INJURY             0 625 Drug Related Seizure               0 422 Appeal 28 USC I 58               '.J 375 False Claims Act
::J 120 Marine                         0 3 10 Airplane                       0 365 Personal Inj ury -               of Property 2 1 USC 881            0 423 Withdrawal                       0 376 Qui Tam (31 USC
::J    130 Miller Act                  0 3 15 Airplane Product                      Product Liability         0 690 Other                                    28 USC 157                                3729(a))
::J    140 Negotiable Instrument               Liability                     0 367 Health Care/                                                                                               0 400 State Reapportionment
0      150 Recovery of Overpayment     0 320 Assault, Libel &                      Phannaceu tical                                                                                            0 4 JO An titrust
            & Enforcement o f Judgment         Slander                             Personal Injury                                                     D 820 Copyrights                       0 430 Banks and Banking
0      15 1 Medicare Act               0 330 Federal Employers'                    Product Liability                                                   0 830 Patent                           '.J 450 Commerce
::J    152 Recovery of Defaulted               Liability                     0 368 Asbestos Personal                                                   0 835 Patent - Abbreviated             '.J 460 Deportation
            Student Loans              0 340 Marine                                 Injury Product                                                           New Drug App lication            ::J 470 Racketeer lntluenced and
            (Excludes Veterans )       0 345 Marine Product                        Liability                                                           0 840 Trademark                                Corrupt Organizations
0      153 Reco, ·ery o f Overpayment          Liabi lity                        PERSONAL PROPERTY                                                                                            '.J 480 Cons umer Credit
            of Veteran' s Benefits     0 350 Motor Vehicle                   0 370 Other Fraud                0 7 10 Fair Labor Standards              0   86 1 HIA (l395fl)                           (15 USC 1681 or 1692)
0      160 Stockholders' Suits         0 355 Motor Vehicle                   0 3 7 1 Truth in Lending                Act                               0   862 Black Lung (923)               '.J 485 Telephone Consumer
0      190 Other Contract                     Product Liability              0 380 Other Personal             0 720 Labor/ Management                  0   863 DIWCIDIWW (405(g))                      Protection Act
0      195 Contract Product Liability  0 360 Other Personal                          Property Damage                  Relat ions                       0   864 SSID T itle XV I               ::J 490 Cable/Sat TV
:,     196 Franchise                          Injury                         0 385 Property Damage            0 740 Railway Labor Act                  0   865 RSI (405(g))                   ::J 850 Securities/Comti1odities/
                                       0 362 Personal Injury -                       Product Liability        0 751 Family and Medical                                                                 Exchange
                                              Medical Mal ractice                                                     Leave Act                                                               ~ 890 Other Statutory Acrions
                                                                                                              0 790 O ther Labor Litigation                                                   ::J 89 1 Agricultural Acts
::J 21 0 Land Cond emnation                0 440 Other Civil Rights              Habeas Corpus:               0 791 Employee Retirement                0 8 70 Taxes (U.S. Plaintiff           '.J 893 Environmental Matters
::J 220 Foreclosure                        0 441 Voting                      0 463 Al ien Deta inee                 Income Security Act                      or Defendant)                    '.J 895 Freedom of Information
0 230 Rent Lease & Ejectment               0 442 Employment                  0 5 10 Mo tions to Vacate                                                 0 871 IRS-Third Party                           Act
'.J 240 Torts to Land                      0 443 Housing/                           Sentence                                                                 26 USC 7609                      0 896 Arbitration
0 245 Tort Product Liability                     Accommodations              0 530 General                                                                                                    '.J 899 Administrative Procedure
'.J 290 All Other Real Property            0 445 Amer. w/ Disabilities -     0 535 Death Penalty                                                                                                      Act/Review or Appeal o f
                                                 Employment                      Other:                       0 462 Naturalization Application                                                        Agency Decision
                                           0 446 Amer. w!Disabilities -      0   540 Mandamus & Other         0 465 Other Immigration                                                         '.J 950 Constitutionality of
                                                 Oth er                      0   550 Civil Rights                    Actions                                                                           State Statutes
                                           0 448 Education                   0   555 Prison Condition
                                                                             0   560 C ivil Detainee -
                                                                                     Conditions of
                                                                                     Confinement
V. 0 RIG IN               (Place a11 "X" i11 One Bo.r On(v)
l1'.('. I   Original            O 2 Removed from                 0    3    Remanded from                 0 4 Reinstated or         O 5 Trans ferred from               0 6 Multidistricl                0 8 Multidistriet
            Proceeding              S tate Court                           Appellate Court                    Reopened                   Anothe r Distric t                   Litiga tion -                  Litigation -
                                                                                                                                         (specijj.,;                          Transfer                       Direct File
                                                Cite the U.S. Civil S tatute under which you are fili ng (Do 1101 ci1ej11risdictiona/ s1a1111es 1111/ess dfrersity;:
                    28-U.S.C.
VI. CAUSE OF ACTION 1         2671
                       - - - -- - -et
                                   . ;seq
                                       . _.__ _ _ _ _ _ _ __                                                               _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ __
                                                Brief description of cause:
                                                 De ntal Malpractice under Federal Tort Claim Act
Vil. REQUESTED IN     0                              CH ECK IF THIS IS A CLASS ACTION                            DEMAND S                                          CHECK YES only if demanded in complaint:
     COMPLAINT:                                      UNDER RU LE 23. F.R Cv.P.                                    300,000.00                                       JURY DEMAND:                    0 Yes        ~ No

VIII. RELATED CASE(S)
                                                   (See instruct inns):
      IF ANY                                                                JUDGE
DATE                                                                             SIGNATURE OF A HORNEY OF RECORD ,..,.-;
05/08/2020
FOR OFFICE USE ONLY

      RECEIPT #                        AMOUNT                                        AP PL YING IFP                                   JUDGE                                   MAG. JU DGE
          Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 2 of 30




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT



CAROL FRANZESE,                             }

     Plaintiff                              }

                                                            Civil No.

     v.                                     }



THE UNITED STATES OF AMERICA, }

     Defendant



PLAINTIFF'S COMPLAINT FOR DAMAGES PURSUANT TO THE FEDERAL TORT

                           CLAIMS ACT, 28 U.S.C. 2671 et seq.



  I. Plaintiff, Carol Franzese, is a citizen of the State of Connecticut, residing at 117 Bates

     Pond Road in Canterbury, Connecticut.

  2. Defendant, United States of America, is the duly constituted and sovereign government

     of the United States of America; the U.S. Department of Health and Human Services is

     an agency of the executive branch of the United States federal government.




                                                1
       Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 3 of 30




3. At all times relevant to this complaint the Defendant controlled, employed, directed

   and/or retained Danielle Trudeau, D.D.S. as the United States of America's employee,

   servant, agent, ostensible agent and/or joint venture.

4. At all times relevant to this complaint, Danielle Trudeau, D.D.S. acted within the course

   and scope of her office and employment with the Defendant.

5. This court has jurisdiction pursuant to 28 U.S.C. Section 1346(b)(l) for the reason that

   Plaintiffs claim for damages accrued after January 1, 1945 and is for money damages for

   personal injury and loss of property that were proximately caused by the negligent and

   wrongful acts and omissions of employees of the federal government while acting within

   the course and scope of their employment.

6. Venue is proper in this court pursuant to 28 U.S.C. 139l(e) for the reason that a

   substantial part of the events or omissions giving rise to Plaintiffs claim occurred within

   the federal judicial district of Connecticut and the Plaintiff resides in the federal judicial

   district of Connecticut.

7. At all times relevant to this complaint, Plaintiff was a patient of United Community &

   Family Services (hereinafter "UCFS"), an entity providing health care services in

   Norwich, Connecticut.

8. At all times relevant to this complaint, UCFS was a Federally Qualified Health Center.


                                              2
       Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 4 of 30




9. At all times relevant to this complaint, UCFS employees acting in the course of their

   duties were employees of the federal government acting within the course and scope of

   their employment, for purposes of an action pursuant to the Federal Tort Claims Act.

10. At all times relevant to this complaint, Danielle Trudeau, D.D.S. was a part-time

   employee ofUCFS.

11. On or about August 17, 2017 Plaintiff was treated at UCFS by Trudeau for extraction of

   tooth 14, and continued to treat with UCFS and Trudeau through at least October 13,

   2017 for problems related to tooth 14 and the extraction site.

12. Trudeau had a duty to use appropriate care and caution while performing the

   aforementioned extraction on Plaintiff, and during aftercare visits related to said

   extraction.

13. Trudeau failed to use appropriate care and caution while treating the Plaintiff.

14. The Plaintiffs condition, and her resulting harms and losses set forth below, were

   proximately caused by the negligence and/or carelessness of Trudeau in one or more of

   the following ways:

       a. In that she failed to take appropriate radiographic images of tooth 14 and the

           surrounding area to determine anatomical landmarks and critical anatomy for

           successful extraction of tooth 14;


                                                3
       Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 5 of 30




       b. In that she inappropriately relied on years-old radio graphs of the extraction area to

            perform her extraction of tooth 14;

       c. In that she failed to prevent injury to the Plaintiff during the extraction;

       d. In that she failed to offer Plaintiff the option of having the extraction performed

            by a specialist;

       e. In that she caused an oral-antral communication by extracting tooth 14;

       f.   In that she failed to take appropriate medical action post-extraction to address

            Plaintiffs injury;

       g. In that she overrode Plaintiffs antibiotic prescription given by a medical

            specialist without consulting said specialist, causing Plaintiffs post-operation

            infection to worsen.


15. As a direct and proximate result of the negligence and/or carelessness of Dr. Trudeau,

   the Plaintiff suffered an oral-antral communication, infections, and purulent discharge

   from the extraction site.

16. As a further direct and proximate result of the negligence and/or carelessness of Dr.

   Trudeau, the Plaintiff was forced to undergo additional treatments and assessments, take

   additional medication, and undergo significant additional medical procedures, to her loss

   and detriment.


                                             4
       Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 6 of 30




17. As a further direct and proximate result of the negligence and/or carelessness of Dr.

   Trudeau, the Plaintiff was forced to incur substantial additional medical bills for

   treatment, to her loss and detriment.

18. As a further direct and proximate result of the negligence and/or carelessness of Dr.

   Trudeau, the Plaintiff suffered from pain, discomfort and disfigurement, as well as

   physical injury to her mouth and jaw.

19. As a further direct and proximate result of the negligence and/or carelessness of Dr.

   Trudeau, the Plaintiff was impaired in her ability to pursue and enjoy life's pleasures.

20. As a further direct and proximate result of the negligence and/or carelessness of Dr.

   Trudeau, the Plaintiff suffers from facial disfigurement which will likely be permanent in

   nature.

21. Plaintiff has appended hereto the redacted opinion of a similar healthcare provider

   opining as to the negligence of Dr. Trudeau as Exhibit A.

22. The Plaintiff has further appended hereto a certificate of good faith signed by her counsel

   as Exhibit B.

23. The Defendant United States of America is liable for the personal injuries and losses

   caused by the negligence and/or carelessness of Dr. Danielle Trudeau, as a deemed

   employee of the federal government while acting within the scope of her employment


                                             5
       Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 7 of 30




   pursuant to the Federal Tort Claims Act, 28 U.S.C. Sectionsd 1346(b) and 2671 et seq. to

   the extent the Federal Tort Claims Act constitutes a waiver by Defendant United States of

   America of the federal government's immunity from tort liability.

24. Plaintiff timely filed in good faith a Standard Form 95 with the Office of the General

   Counsel, U.S. Department of Health and Human Services, Attn: Claims, 330 C Street W,

   Switzer Building Suite 2600, Washington DC 2020 I on September 23, 2019, setting forth

   administrative tort claims directed at Defendant United States of America with required

   attachments and supporting documentation. Plaintiff's Standard Form 95, without

   exhibits, is attached to this complaint as Exhibit C and incorporated herein by reference.

25. On January 6, 2020 the Defendant United States of America, by and through the

   Department of Health and Human Services, denied Plaintiff's claim. A copy of said

   denial is attached to this complaint as Exhibit D and incorporated herein by reference.

26. On January 31, 2020 Plaintiff timely requested reconsideration of the aforementioned

   denial. A copy of Plaintiff's request for reconsideration is attached to this complaint as

   Exhibit E and incorporated herein by reference.

27. On February 21, 2020 the Defendant United States of America, by and through the

   Department of Health and Human Services, denied Plaintiff's request for reconsideration.




                                             6
       Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 8 of 30




    A copy of said denial is attached to this complaint as Exhibit F and incorporated herein

    by reference.

28. Plaintiffs action has been timely filed in the United States District Court for the District

   of Connecticut.




                                              7
      Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 9 of 30




WHEREFORE, Plaintiff claims of the Defendant, United States of America, damages in the

amount of $300,000.00.


                                             THE PLAINTIFF
                                             CAROL FRANZESE

                                                    / '''    /
                                             BY       ~
                                             Brennen ~        25900)
                                             Maki Law, LLC
                                             467 Naubuc A venue
                                             Glastonbury CT 06033
                                             Office: 860.269.5780
                                             Fax: 860.221. 3947
                                             Email : brennen((1 mak ilawct.com




                                         8
            Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 10 of 30




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT



CAROL FRANZESE,                               }

       Plaintiff                              }

                                                              Civil No.

       v.                                     }


THE UNITED STATES OF AMERICA, }

       Defendant


                                        CERTIFICATION




       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy

knowledge, information and belief that this Complaint (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying or

reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further


                                                  9
           Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 11 of 30




investigation or discovery; and (4) the Complaint otherwise complies with the requirements of

Rule 11.


Dated May 8, 2020.
                                                   THE PLAINTIFF

                                                   CARO~FRANZSE
                                                   BY
                                                   Bre-n-ne_n_l_ ~,........,,
                                                                        , (~c-t2_5_9_0_0_
                                                                                       ) __

                                                   Maki Law, LLC
                                                   467 Naubuc Avenue
                                                   Glastonbury CT 06033
                                                   Office: 860.269.5780
                                                   Fax: 860.221.3947
                                                   Email: brennernci:makilawct.com




                                              10
Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 12 of 30




                          EXHIBIT A
              Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 13 of 30


Michael M. Greenwald, DDS, MS
50 Quanopaug Trail
Woodbury, CT 06798

Certificate of Good Faith (52-190a)


Brennen Maki, JD

re: Carol Franzese
DOB ''' -.. _.,.



I am currently a General Dentist in good standing, licensed in the State of Connecticut, and have been
actively practicing within the field clinically as well as academically for over 30 years. I am very
familiar with the clinical aspects of oral surgery principles and practice and have been clinically
involved with oral surgical procedures for over 30 years. I have a good faith belief that there has been
negligence in the care and treatment of Ms. Carol Franzese. The detailed basis for the formation of this
opinion is set forth below.

HISTORY
        Carol lranzese, a 69 y.o. Female patient presented to her general dentist Dr. Danielle Trudeau
for regular dental care. Dr. Trudeau had addressed the issue that tooth # 14, upper left first molar, was
non restorable due to significant decay, and therefore an extraction was indicated. Dr. Trudeau relied
on radiographs presented by the patient that were 3 (three) years old. Dr. Trudeau did not take a current
radiograph of the tooth she intended to extract. Dr. Trudeau proceeded to perform the extraction of
tooth #14, and post-operatively noted that she could see the floor of the sinus. This has created an
Oral-Antral Communication. The patient was repeatedly seen after this initial treatment by Dr. Stewart
in order to treat what was determined to be a granulation tissue. Dr. Stewart made a referral to an oral
surgeon for further evaluation and treatment.
        Ms. Franzese had seen an Otolaryngologist for further evaluation. Dr. Lesnik, MD determined
a large Oral Antral Fistula was present, secondary to a tooth extraction. Dr. Lesnik had attempted with
multiple surgeries to close the persistent oral antral fistula. Over a period of approximately IO months,
the oral antral fistula was unable to be successfully closed. Dr. Lesnik subsequently referred the patient
to Yale department of Otolaryngology. Ms. Franzese underwent surgical intervention in order to
eventually have a satisfactory closure of the Oral Antral Fistula.


OBSERVATIONS
        There appears to be several areas of concern of falling below the standard of care with respect
to the treatment of Ms. Franzese.

        One observation is that the patient is not afforded the option of a referral to an Oral Surgeon for
extraction of the upper left molar.
        More importantly, Dr. Trudeau relied solely on radiographs that were 3 years old. There is
                Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 14 of 30


significant active disease process present on the films presented by the patient from 2014. In a period
of 3 years, decay will continue to take an active direction. Dr. Trudeau was not able to determine the
difficulty of the extraction OR whether the patient should be referred to an Oral Surgeon.
Dr. Trudeau was unable to determine the extent of bone destruction at the apicies of the tooth in
question, including whether there was a closed communication from the tooth and the sinus due to bone
destruction from the active infection. Proper diagnosis of high risk Oral Antral Communication
potential is based on proper diagnosis, including individuals presenting with a radiographic sign of a
large maxillary molar root or close root proximity to the sinus floor. CDA Oasis "How Do I manage
Oroantral Communication? Key Points" March I 9, 2013
        Dr. Trudeau's post surgical treatment including gel-foam and sutures is not based on appropriate
decision making standards when it comes to closure of an oralantral fistula. Surgical and radiographic
reports support the presence of a I cm communication. It has been cited that defects over 5mm rarely
heal spontaneously, and typically require surgical intervention. The patient should have been referred to
an Oral Surgeon or ENT immediately in order to avoid the Oral Antral Communication from becoming
an Oral Antral Fistula (int J Implant Dent 2019 dee 5: 13 ). The lack of immediacy of referral has
proximate cause to the subsequent development from Oral Antral Communication to Oral Antral
Fistula. Untreated larger defects can lead to development of acute sinus disease like sinusitis(50% of
patients within 48 hours). The Oral Antral Fistula will develop with 48 hours if the defect is not
properly treated. (World J Plast Surg. 2017 Jan; 6(1): 3-8
        Further evaluation of the films from 2014 clearly show active disease process and significant
proximity of the palatal root of the upper left molar to the floor of the left sinus.
At this point, a current radio graph would have been the Standard of Care, allowing the dentist to
responsibly diagnose the condition and treatment options required, including the option of referral to an
Oral Surgeon for the extraction.
         It is also notable that upon a follow up visit in October of2017 Dr. Stewart (a dentist and
coworker with Dr. Trudeau) had initially recommended a referral to an Oral Surgeon for evaluation and
treatment due to a "large sinus exposure." The patient subsequently went to an ENT, Dr Lesnik. Dr
Lesnik started the patient on a prescription of Clindamycin. Several days later the patient again reports
to Dr. Stewart for a follow up visit. The patient reports to Dr. Stewart that she is experiencing diarrhea
from what she suspected was the Clindamycin. Dr. Stewart chose to override the ENT (Dr. Lesnik)
recommended prescription by discontinuing the clindamycin and changing the prescription to
Azythromycin of 250mg once a day for 3 days after a I day loading dose without advice or consult
with Dr. Lesnik. Additionally, Dr. Stewart chose a dosage well below the recommended manufacturers
dosage of 500mg once a day for 3 days, greatly decreasing the efficacy of the antibiotic therapy.



       It is of my opinion that the rendering dentists failed to meet the Standard of Care with respect to
treatment options and risks, practicing to the standards of oral surgical case management including but
not limited to proper and current diagnostic tools, medication management, proper specialty referral,
proper timely management of Oral Antral Communications and post surgical management of Oral
Antral communications.


Respectfully,


Michael M. Greenwald, DDS, MS
Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 15 of 30




                          EXHIBIT B
   Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 16 of 30




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

CAROL FRANZESE,                                    }
    Plaintiff                                      }
                                                                      Civil No.
       v.                                           }

THE UNITED STATES OF AMERICA, }
     Defendant

                                 CERTIFICATE OF GOOD FAITH


       This is to certify that I have made reasonable inquiry as permitted by the circumstances to

determine that there are grounds for a good faith belief that there has been negligence in the care

and treatment of Carol Franzese. This reasonable inquiry gives rise to a good faith belief that

grounds exist for an action against the named Defendant. Attached hereto is a redacted opinion

letter concerning the plaintiff pursuant to C.G. S. § 52-l 90a.




                                                                      THE PLAINTIFF,



                                                                      Brenne( ki
                                                                      Maki Law, LLC
                                                                      Her Attorneys




                                                  MAKI LAW, LLC
             467 :S-:aubuc .-\venue · G lastonbury, CT 06033 · 860.269.5780 · Facsimile: 860.221.3947
                                                   Juris N"o. 437597
Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 17 of 30




                          EXHIBIT C
                                     Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 18 of 30
             CLAIM FOR DAMAGE,                                         INSTRUCTIONS: Please read carefully the instructions on the                         FORM APPROVED
                                                                       reverse side and supply information requested on both sides of this                 0MB NO.1105-0008
              INJURY, OR DEATH                                         form. Use additional sheet(s) if necessary. See reverse side for
                                                                       additional instructions.

1. Submit to Appropriate Federal Agency:                                                             2. Name, address of claimant, and claimant's personal representative if any.
                                                                                                        (See instructions on reverse). Number, Street, City, State and Zip code.

US Department of Health & Human Services                                                             Carol Franzese, 117 Bates Pond Road, Canterbury CT
Office of the General Counsel, General Law Division, Claims and                                      06331 c/o Maki Law, LLC 270 Farmington Avenue Suite
Employment Law Branch Attn: CLAIMS                                                                   346, Farmington CT 06032
330 C St. SW, Switzer Bldg Suite 2600, Washington DC 20201
3. TYPE OF EMPLOYMENT

      □ MILITARY      [8j CIVILIAN      r~~~E-~;.:l;~TH               5. MARITAL STATUS

                                                                      Single
                                                                                                     6. DATE AND DAY OF ACCIDENT

                                                                                                     08/31/2017                      10/10/2017
                                                                                                                                                          7. TIME (A.M. OR P.M.)

                                                                                                                                                          various
8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
   the cause thereof. Use additional pages if necessary).


See attached letter and accompanying materials.




9.                                                                                PROPERTY DAMAGE
                                                                                                                     .
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).


None
BRJEFL Y OESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).



None
10                                                                      PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE GLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

Oral-Antral Communication and Fistula caused by negligent extraction of tooth 14, worsened by improper follow up treatment
provided post-extraction. See attached letter and accompanying materials.



11.                                                                                    WITNESSES

                               NAME                                                                  ADDRESS (Number, Street, City, Slate, and Zip Code)

                      Carol Franzese                                                              117 Bales Pond Road Canterbury CT 06331
                 Danielle Trudeau, DDS                                                    727 Norwich-New London Tpke, Uncasville CT 06382
                   Joetta Stewart, DDS                                                                  4 7 Town Street, Norwich CT 06360
12. (See instructions on reverse).                                           AMOUNT OF CLAIM (in dollars)

12a. PROPERTY DAMAGE                     12b. PERSONAL INJURY                                 12c. WRONGFUL DEATH                     12d. TOTAL (Failure to specify may cause
                                                                                                                                           forfeiture of your rights).


0.00                                     300,000.00                                           0.00                                    300,000.00
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

13a. SIGNATURE OF CLAIMANT {See instructions on reverse side).                                       13b. PHONE NUMBER OF PERSON SIGNING FORM 14. DATE OF SIGNATURE

     {"~ a_                     .:;!IA,,.,,~ ~                                                       860-556-3913                                               09/20/2019
                              CIVIL PENAL TY ~R PRESENTING                                                        CRIMINAL PENAL TY FOR PRESENTING FRAUDULENT
                                     FRAUDULENT CLAIM                                                                  CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United States Government for a civ·i penalty of not less than          Fine, ·imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

Authorized for Local Reproduction                                               NSN 7540-00-634-4046                                           STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable                                                                                                                  PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                                28 CFR 14.2
95-109
                                   Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 19 of 30
                                                                                   INSURANCE COVERAGE

 ln order that subrogation claims may be adjudicated, ii is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 15. Do you carry accident Insurance?       Oves         If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number.            [2S]   No




 16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?   0Yes [8j         No      17. If deductible, state amount.




 18. If a claim has been riled with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).




 19. Do you carry public liability and property damage insurance?     D YeS        If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code)        [8j No




                                                                                        INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the Incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                          Complete all Items~ Insert the word NONE where applicable.

A ClAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED vVHEN A FEDERAL                                    DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, .PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HlS DULY AUTHORIZED AGENT, OR LEGAL                              INJURY, OR DEA TH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                     THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                     ]WO YEARS AFTER THE CLAIM ACCRUES.
Failure to completely execute this form or to supply the requested ·material within               The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is                 (a) In support of the claim for personal injury or death, the claimant should submit a
mailed.                                                                                           written report by the attending physician, showing the nature and extent of the injury, the
                                                                                                  nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                  and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse     hospital, or burial expenses actually incurred.
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14
Many agencies have published supplementing regulations. If more than one agency ls                (b} In support of claims for damage to property, which has been or can be economically
involved, please slate each agency.                                                               repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                  by reliable, disinterested concerns, or, if pay.ment has been made, the itemized signed
                                                                                                  receipts evidencing payment.
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant A claim presented by an agent or legal representa1ive           (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant. If the claim is signed by the agent or             the property is Jost or destroyed, the claimant should submit statements as to !he original
legal representative, it must show the title or regal capacity of the person signing and be       cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant         after the accident. Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative.                      preferably repulable dealers or officials familiar with the type of property damaged, or Dy
                                                                                                  two or more competitive bidders, and should be certified as being just and correct.

If claimant intends lo file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.                                                (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                  forfeiture of your rights.

                                                                                   PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and              B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached.                C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
    A. Authority: The requested information is solicited pursuant to one or more of the              submitting this form for this informalion.
        following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.         D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
        Part 14.                                                                                     requested information or to execute the form may render your claim "invalid."

                                                                          PAPERWORK REDUCTION ACT NOTICE

This notice is §Q{g.!y for the purpose of the Papeiwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed
form(s) to these addresses.

                                                                                                                                           STANDARD FORM 95 REV. (2/2007) BACK
Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 20 of 30




                          EXHIBIT D
                            Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 21 of 30
    ~~ 11'VJC,,t.b",
;                  ~ DEPARTMENT OF HEALTH & HUMAN SERVICES
l   0
     ,
                   \._                                                                       Office of the General Counsel
                                                                                General Law Division/General Law Division
         <irv.,0                                                                                             Claims Office
                                                                                                         330 C Street, S. W.
                                                                                              Switzer Building, Suite 2100
                                                                                                  Washington, D.C. 2020 I



              Date:          JAN - 6   :cz:
              U. S. MAIL CERTIFIED - RETURN RECEIPT REQUESTED
              (Article No. 7019 1120 0001 7113 8226)

              Brennen Maki, Esq.
              Maki Law, LLC
              270 Fannington Avenue, Suite 346
              Fannington, CT 06032

              Re:      Administrative Tort Claim of Carol Franzese, Claim No. 2019-0769

              Dear Mr. Maki:

                      On September 24, 2019, on behalf of your client, Carol Franzese, you filed an
              administrative tort claim under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 1346(a),
              2401(b), 2671-80, alleging, inter a/ia, that, on August 31, 2017, Danielle Trudeau, DDS, and
              Joetta Steward, DDS, employees at United Community and Family Services, Inc., located in
              Norwich, Connecticut, negligently extracted Ms. Franzese's iooth #14, resulting in Ms. Franzese
              suffering a punctured sinus cavity.

                       The FTCA authorizes the settlement of any claim of money damages against the United
              States for, inter alia, injury or death caused by the negligent, or wrongful, act or omission of any
              employees of the Federal Government, while acting within the scope of employment. Under the
              FTCA, said act or omission must be such that the United States, if a private person, would be
              liable to the claimant in accordance with the law of the place where the act or omission occurred.
              28 U.S.C. § 2672.

                      This letter constitutes the notice of final determination of your client's administrative tort
              claim, as required by 28 U.S.C. §§ 2401(b), 2675(a). The administrative tort claim of Carol
              Franzese is denied. The evidence fails to establish that the alleged injuries were due to the
              negligent or wrongful act or omission of a federal employee acting within the scope of
              employment.

                       If your client is dissatisfied with this determination, she is entitled to:

                       1.      file a written request with the Agency for reconsideration of the
                               final determination denying the claim within six (6) months from the
                               date of mailing of this determination (28 C.F.R. § 14.9); or
            Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 22 of 30


Brennen Maki, Esq.
Re: Claim No. 2019-0769
Pg.2

       2.      file suit against the United States in the appropriate federal district court within
               six (6) months from the date of mailing of this determination (28 U.S.C. §
               240l(b)).

        In the event your client requests reconsideration, the Agency will review the claim within
six (6) months from the date the request is received. If the reconsidered claim is denied, your
client may file suit within six (6) months from the date of mailing of the final determination.


                                                      Sin~e;ely,

                                                      Jei::;;r;;ith
                                                                   L ~.   B. Ltl\        c,    jc,)
                                                      Acting Deputy Associate General Counsel
                                                      Claims and Employment Law Branch
Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 23 of 30




                          EXHIBIT E
           Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 24 of 30


                                                                                 Main Office
                                                                        467 Naubuc Avenue
                                                                     Glastonbury, CT 06033
                                                                     The Exchange (Building 3)
                                                                270 Farmington Avenue, Suite 346
                                                                           Farmington, CT 06032
MAKI LAW
                                                                         860.269.5780 - tel
             Brennen Maki                                                860.221.3947 - fax
                    Attorney                                             MakiLawCT.com

E-mail:
brennen@makilawct.com


                                                    January 31, 2020


US Department of Health & Human Services
Office of the General Counsel, General Law Division, Claims and Employment Law Branch
Attn: Jennifer B. Smith, Acting Deputy Associate General Counsel
330 C St. SW, Switzer Bldg Suite 2600,
Washington DC 20201
Via Fedex Overnight/Signature Required

Re:       Carol Franzese v. Trudeau et al

Dear Attorney Smith:

I am in receipt of your letter dated January 6, 2020 denying the administrative tort claim
of Carol Franzese. Please allow this letter to serve as Ms. Franzese's request for
reconsideration pursuant to 28 C.F.R. 14.9.

Your written denial indicates that "the evidence fails to establish that the alleged injuries
were due to the negligent or wrongful act or omission of a federal employee acting within
the scope of employment."

We are requesting reconsideration and/or clarification of this determination. ls it the
Department's position that Danielle Trudeau, DDS was not a covered federal employee at
the time she treated Ms. Franzese? I have attached hereto a letter from CHS in which it was
expressly represented to my office that Dr. Trudeau was a part-time employee of CHS, and
thus fell under the FTCA for tort claim purposes.

If HHS has determined Dr. Trudeau was not a covered employee during her treatment of
Ms. Franzese, please so advise so that we may pursue Ms. Franzese's remedies in state
court.
              Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 25 of 30




MAKI LAW

5/7 /20
Page 2


      If HHS has determined Dr. Trudeau was a covered employee, but simply disagrees that the
      evidence shows she was negligent, please explain why so we may pursue this matter
      pursuant to the FTCA.

      Thank you for your review of this matter; we look forward to your response.

                                                             Very truly yours,
Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 26 of 30




                          EXHIBIT F
          Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 27 of 30

           DEPARTMENT OF HEALTH & HUMAN SERVICES

                                                            Office of The General Counsel
                                                            General Law Division
                                                            Claims and Employment Law Branch
                                                            330 C Stree~ SW
                                                            Switzer Building, Suite 2100
                                                            Washington, DC 20201




CERTIFIED-RETURN
RECEIPT REQUESTED
Brennen Maki, Esq.
Maki Law, LLC
270 Farmington Avenue, Suite 346
Farmington, CT 06032

Re:    Administrative Tort Claim of Carol Franzese
       Claim No. 2019-0769

Dear Mr. Maki:

On September 24, 2019, you filed an administrative tort claim on behalf of your client, Carol
Franzese, under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§1346(b), 2401(b), 2671-80,
alleging, inter alia, that, on August 31, 2017, Danielle Trudeau, DDS, and Joetta Steward, DDS,
employees at United Community and Family Services, Inc., located in Norwich, Connecticut,
negligently extracted Ms. Franzese's tooth #14, resulting in Ms. Franzese suffering a punctured
sinus cavity. By letter dated January 6, 2020, your client's administrative tort claim was denied,
and you were notified of the right to request reconsideration within six months from the date of
mailing of the denial letter. On February 3, 2020, this agency received your client's request for
reconsideration. The agency now responds to your client's request for reconsideration with
regard to this administrative tort claim.

The Federal Tort Claims Act authorizes the settlement of any claim of money damages against
the United States for, inter alia, injury caused by the negligent or wrongful act or omission of
any employee of the Federal government while acting within the scope of employment under
circumstances where the United States, if a private person, would be liable to the claimant in
accordance with the law of the place where the act or omission occurred. This letter constitutes
the notice of final determination on this claim, as required by 28 U.S.C. § 2401(b) (2011).

Your client's claim was initially denied because the evidence failed to establish that her alleged
injuries were due to the negligent or wrongful act or omission of a federal employee acting
within the scope of employment. We have again reviewed your client's administrative tort
claim, and determined that the initial decision denying your client's administrative tort claim was
correct. Specifically, the standard of care was met by Danielle Trudeau, DDS, and Joetta
Steward, DDS. Accordingly, the administrative tort claim of Carol Franzese is denied.
           Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 28 of 30

Brennan Maki, Esq.
Administrative Tort Claim of Carol Franzese
Page2



If your client is dissatisfied with this determination, she is entitled to file suit against the United
States in the appropriate federal district court within six (6) months from the date of mailing of
this determination (28 U.S.C. § 240l(b)).




                                                Jn;,~- c,
                                                Sincerely,


                                                                      s...41            ju,)
                                                Acting Deputy Associate General Counsel
                                                Claims and Employment Law Branch
                       Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 29 of 30

AO 440 {Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                   District of Connecticut             Iii
                        Carol Franzese                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintf(f(s)
                                                                      )
                                                                      )
                                V.                                           Civil Action No.
                                                                      )
                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

  .     .     .                   United States of America
To. (Defendants name and address) clo U.S. State's Attorney John H. Durham
                                  450 Main Street Room 328
                                  Hartford CT 061 03




          A lawsuit has been filed against you.

         Within 21 days after service of this sununons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                           Brennen Maki, Esq.
                                           Maki Law, LLC
                                           467 Naubuc Avenue
                                           Glastonbury CT 06033



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             05/08/2020
                                                                                             Signature a/Clerk or Deputy Clerk
                         Case 3:20-cv-00644-JCH Document 1 Filed 05/08/20 Page 30 of 30

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if an))
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                                     on (date)                           ; or
                                 -- ---- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                            , a person of suitable age and discretion who resides there,
           on (date)                                  , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                                         ,   who is
            designated by law to accept service of process on behalf of (name of arga11izatia11)
                                                                                                     on (date)                           ; or

           0 I returned the summons unexecuted because                                                                                                  ; or

           0 Other (,pecifj):




           My fees are$                               for travel and$                                    for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



Date:
                                                                                                                 Server's signature



                                                                                                             Printed name and title




                                                                                                                 Server's address


Additional information regarding attempted service, etc:
